DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities: in claim 1, line 3, “…surface, a left surface, and a right surface, front surface, the back surface, …” should be “…surface, a left surface, and a right surface, the front surface, the back surface, …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Klauber (US 5,620,267) in view of Feng (US 9,983,635).

As to claim 1, Klauber discloses a keyboard (Figs. 5-6) comprising: 
a housing comprising an upper surface, a lower surface, a front surface, a back surface, a left surface, and a right surface, front surface, the back surface, the left surface, and the right surface each extending between the upper surface and the lower surface (Figs. 5-6, it is obvious that Klauber’s keyboard housing has an upper surface, a lower surface, a front surface, a back surface, a left surface, and a right surface, where the front surface, the back surface, the left surface, and the right surface each extending between the upper surface and the lower surface); 
a plurality of keys disposed on the upper surface of the housing, each key configured to be depressed at an angle of depression perpendicular to the upper surface (Figs. 5-6), the plurality of keys comprising: 
alphanumeric keys (Figs. 5-6), 
non-alphanumeric keys, wherein the alphanumeric keys and the non-alphanumeric keys arranged into rows (Figs. 5-6), and 
a thumb-operable spacebar (Figs. 5-6 (20): space key 20) arranged below the alphanumeric keys and non-alphanumeric keys (Figs. 5-6, col. 8, lines 66-67: space key 20 is a spacebar key); and, 
a thumb-operable control button (Figs. 5(40, 42, 44), 6(50, 52, 54, 56)), and 
wherein the thumb-operable control button (Figs. 5(40, 42, 44), 6(50, 52, 54, 56)) is independently and selectively configured to perform a function identical to a function of one of the alphanumeric keys or the non-alphanumeric keys when depressed (Figs. 5-6, col. 8, lines 61-64: “three non-alphanumeric keys 40, 42, 44 are placed within comfortable reach of one or two thumbs”, col. 9, lines 44-58: “any of the keys in this or any embodiment may be programmable or otherwise capable of being set to the user's wishes. … FIG. 6 depicts one configuration of embodiment 5 in which four non-alphanumeric keys 50, 52, 54, 56 in addition to the space key 20 are within comfortable reach of one or two thumbs”). 
Klauber does not specifically teach a thumb-operable control button disposed on the front surface of the housing, wherein the thumb-operable control button is configured to be depressed at an angle of depression perpendicular to the front surface. 
Feng teaches a thumb-operable control button (Fig. 1A(126, 128, 130)) disposed on the front surface of the housing (Fig. 1A), wherein the thumb-operable control button (Fig. 1A(126, 128, 130)) is configured to be depressed at an angle of depression perpendicular to the front surface (Fig. 1A, col. 3, line 50 – col. 4, line 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klauber’s keyboard with thumb activated control key by incorporating Feng’s idea of disposing control key on the front surface of the housing in order to provide user more flexibility. 
As to claim 2, Klauber (as modified by Feng) teach the keyboard of claim 1, wherein the alphanumeric keys are arranged into rows in a standard "QWERTY" arrangement (Klauber: Figs. 5-6, Feng: Fig. 1A). 
As to claim 3, Klauber (as modified by Feng) teach the keyboard of claim 1 further comprising: 
a plurality of thumb-operable control buttons (Feng: Fig. 1A(126, 128, 130)) disposed on the front surface of the housing (Feng: Fig. 1A, col. 3, line 50 – col. 4, line 11), 
wherein each of the thumb-operable control buttons (Feng: Fig. 1A(126, 128, 130)) is configured to be depressed at an angle of depression perpendicular to the front surface (Feng: Fig. 1A, col. 3, line 50 – col. 4, line 11), and 
wherein the thumb-operable control buttons are each independently and selectively configured to perform a function identical to a function of one of the alphanumeric keys or the non-alphanumeric keys when depressed (Klauber: Figs. 5-6, col. 9, lines 44-58: “any of the keys in this or any embodiment may be programmable or otherwise capable of being set to the user's wishes, Feng: Fig. 1A, col. 5, lines 23-28: “functions of the control buttons of control button system 120 may be reassigned or reprogrammed”). 
As to claim 4, Klauber (as modified by Feng) teach the keyboard of claim 1, wherein the thumb-operable spacebar (Klauber: Figs. 5-6(20): space key 20) is arranged between the alphanumeric keys and a user of the keyboard (Klauber: Figs. 5-6, col. 8, lines 66-67: space key 20 is a spacebar key, Feng: Fig. 1A). 
As to claim 5, Klauber (as modified by Feng) teach the keyboard of claim 1, wherein the thumb-operable control button (Feng: Fig. 1A(126, 128, 130)) is laterally aligned with a longitudinal center of the thumb-operable spacebar (Feng: Fig. 1A). 
As to claim 6, Klauber (as modified by Feng) teach the keyboard of claim 1, wherein the thumb-operable control button (Feng: Fig. 1A(126, 128, 130)) is laterally aligned to a right of a longitudinal center of the thumb-operable spacebar (Feng: Fig. 1A). 
As to claim 7, Klauber (as modified by Feng) teach the keyboard of claim 1, wherein the thumb-operable control button (Feng: Fig. 1A(126, 128, 130)) is laterally aligned to a left of a longitudinal center of the thumb-operable spacebar (Feng: Fig. 1A). 
As to claim 8, Klauber (as modified by Feng) teach the keyboard of claim 1, further comprising a second thumb-operable control button disposed on the front surface of the housing wherein the second thumb-operable control button is configured to perform the function of the thumb-operable spacebar when depressed (Klauber: Figs. 5(40, 42, 44), 6(50, 52, 54, 56), col. 9, lines 44-58: “Key 20 may also interchange its spacing function and/or other functions with any of the keys 40, 42, 44. As an example, key 20 and key 42 may be interchanged … any of the keys in this or any embodiment may be programmable or otherwise capable of being set to the user's wishes”). 
As to claim 9, Klauber (as modified by Feng) teach the keyboard of claim 1, wherein the plurality of keys disposed on the upper surface further comprises: a function key configured to perform a function identical to one of the alphanumeric keys or non-alphanumeric keys (Klauber: Figs. 5-6, Feng: Fig. 1A). 
As to claim 10, Klauber (as modified by Feng) teach the keyboard of claim 9, wherein the thumb-operable control button (Feng: Fig. 1A(126, 128, 130)) is configured to perform the function of the function key (Klauber: Figs. 5(40, 42, 44), 6(50, 52, 54, 56), col. 9, lines 44-58: “Key 20 may also interchange its spacing function and/or other functions with any of the keys 40, 42, 44. As an example, key 20 and key 42 may be interchanged … any of the keys in this or any embodiment may be programmable or otherwise capable of being set to the user's wishes”, Feng: col. 5, lines 23-28: “functions of the control buttons of control button system 120 may be reassigned or reprogrammed to provide functions more suitable for a tablet mode of operation, for example volume controls, media playback controls such as play, stop, pause, fast forward or fast backward, mute, screen lock, and so on”). 
As to claim 11, Klauber (as modified by Feng) teach the keyboard of claim 1, wherein the non-alphanumeric keys comprise: a control key; a shift key; an enter key; an alt key; a delete key a tab key; and four directional keys (Klauber: Figs. 5-6, Feng: Fig. 1A). 
As to claim 12, Klauber (as modified by Feng) teach the method comprising: connecting a keyboard according to claim 1 to a computer system; running a game on the computer system; and using the keyboard to play the game (Klauber: Figs. 5-6, Feng: Fig. 1A, it is well known in the art that a game can be run on the computer system and the keyboard can be used to play the game). 
As to claim 13, Klauber discloses a keyboard, comprising: 
a housing comprising an upper surface, a lower surface, a front surface, a back surface, a left surface, and a right surface, each of the front surface, the back surface, the left surface, and the right surface extending between the upper surface and the lower surface (Fig. 6, it is obvious that Klauber’s keyboard housing has an upper surface, a lower surface, a front surface, a back surface, a left surface, and a right surface, each of the front surface, the back surface, the left surface, and the right surface extending between the upper surface and the lower surface); 
a plurality of keys disposed on the upper surface of the housing, each key configured to be depressed at an angle of depression perpendicular to the upper surface (Figs. 5-6), the plurality of keys comprising: 
alphanumeric keys (Figs. 5-6), 
non-alphanumeric keys, the alphanumeric keys and the non-alphanumeric keys arranged into rows (Figs. 5-6), and 
a thumb-operable spacebar (Figs. 5-6 (20): space key 20) arranged below the alphanumeric keys (Figs. 5-6, col. 8, lines 66-67: space key 20 is a spacebar key); 
a plurality of thumb-operable control buttons (Figs. 5(40, 42, 44), 6(50, 52, 54, 56)), and 
wherein the thumb-operable control buttons (Figs. 5(40, 42, 44), 6(50, 52, 54, 56)) are each independently and selectively configured to perform a function identical to a function of one of the plurality of keys when depressed (Figs. 5-6, col. 8, lines 61-64: “three non-alphanumeric keys 40, 42, 44 are placed within comfortable reach of one or two thumbs”, col. 9, lines 44-58: “any of the keys in this or any embodiment may be programmable or otherwise capable of being set to the user's wishes. … FIG. 6 depicts one configuration of embodiment 5 in which four non-alphanumeric keys 50, 52, 54, 56 in addition to the space key 20 are within comfortable reach of one or two thumbs”). 
Klauber does not explicitly teach a plurality of thumb-operable control buttons disposed on the front surface, wherein the thumb-operable control buttons are each configured to be depressed at an angle of depression perpendicular to the front surface of the housing. 
Feng teaches a plurality of thumb-operable control buttons (Fig. 1A(126, 128, 130)) disposed on the front surface (Fig. 1A), wherein the thumb-operable control buttons (Fig. 1A(126, 128, 130)) are each configured to be depressed at an angle of depression perpendicular to the front surface of the housing (Fig. 1A, col. 3, line 50 – col. 4, line 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klauber’s keyboard with thumb activated control key by incorporating Feng’s idea of disposing a plurality of control keys on the front surface of the housing in order to provide user more flexibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628